Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendments to the claims filed on 06/15/2022 have been acknowledged. Claims 1, 18, 21, 22, and 24 have been amended. Claims 2, 3, 5, 9, 12, 14, 15, 19, 20, 25, and 26 have been canceled. Claims 27-36 are newly added. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 13, 16-18, 21-24, and 27-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (MPEP 2163). 
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.
The specification teaches that bleeding in hemophilia B patients is typically treated by administering human-derived factor IX (FIX) formulations. However, since frequent intravenous injections can be burdensome to patients, FIX formulations with extended half-life are being developed (see Background). To this end, Applicant discovered that modifications of the GLA domain of FIX or FIX-Fc extends the plasma-half-life of FIX (see Working Examples). For example, co-expression of FIX-Fc with vitamin K epoxide reductase (VKOR) and furin using a transient expression system of Expi 293 led to suppression of vitamin K-dependent Gla modification of FIX, thus the level of Gla-modification in the GLA domain also decreased to yield a FIX-Fc Gla-Modification Less polypeptide having greater half-life and bioavailability (see Example 2 and Para. 0053-0057). Administration of FIX with an anti-FIX antibody that binds to and blocks the GLA domain containing Gla residues was also found to increase half-life and bioavailability of FIX compared to an anti-FIX antibody that bound to the EGF domain (see Example 4). Applicant also states that artisans can determine the pharmacokinetic properties of a modified FIX-Fc polypeptide in which the Glu residues in the GLA domain are mutated to either glutamine or aspartic acid and administered either alone or with an anti-FIX antibody (see Example 5). However, as presently written, the claims fail to disclose sufficient structural details for the broad genus of modified GLA domains having the functional property of either or both improved plasma half-life and improved bioavailability.  
It is unclear which specific amino acid mutations are needed to reduce/decrease the number of GLA residues in the GLA domain of a FIX polypeptide. While it may be reasonable that deletion of all 12 Glu residues in the GLA domain will improve the half-life/bioavailability of a FIX polypeptide (see Para. 0033 and Examples 2 and 5), it is not clear if (random mutagenesis or removal of an arbitrary number of residues) in the GLA domain would have the same effect. Overall, there is no guidance provided in the specification about which and how many amino acids can vary in the GLA domain such that the ability of the modified FIX polypeptide to have improved plasma half-life and/or bioavailability is retained. The level of skill and knowledge in the art is such that one of ordinary skill would not be able to readily identify without further testing the structure of a modified GLA domain in the FIX polypeptide having improved plasma half-life and bioavailability absent of guidance provided in the specification. 
Lastly, while a FIX-Fc Gla-Modification Less polypeptide, made by co-expressing FIX-Fc with vitamin K epoxide reductase (VKOR) and furin, exhibited greater half-life (6.99 days in mice, 7 days in cynomolgus monkeys) and bioavailability (85.5% in mice and 56.9% in cynomolgous monkeys), these results are limited to the Gla-modification less FIX-Fc polypeptide. There is no support provided in the specification that every member in the genus of FIX-FcRn binding polypeptides comprising a modified GLA domain (e.g. a FIX-albumin polypeptide in which the glutamic acid residues in the GLA domain of FIX are randomly substituted with different amino acids) possess a half-life and bioavailability that falls within the recited ranges of instant claim 36.  
Therefore, the claimed genus of blood coagulation factor IX polypeptides comprising a modified GLA domains lacks adequate written description because there does not appear to be any sufficient correlation between the structures of the claimed modified GLA domains and the function of improving plasma half-life and/or bioavailability given the lack of  guidance provided by the Applicant concerning which specific amino acid mutations are present in a GLA domain having, for example, a reduced number of GLA residues. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of modified GLA domains at the time the instant application was filed.

Enablement
Claims 1, 4, 13, 16-18, 21-24, and 27-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are broadly drawn to a blood coagulation factor IX, comprising a modified GLA domain and having either or both improved plasma half-life and bioavailability, wherein the modification can be a reduced number of Gla residues in the GLA domain in comparison to that of a native blood coagulation factor IX. 
The specification teaches that modifications of the GLA domain of FIX or FIX-Fc extends the plasma-half-life of FIX (see Working Examples). For example, co-expression of FIX-Fc with vitamin K epoxide reductase (VKOR) and furin using a transient expression system of Expi 293 led to suppression of vitamin K-dependent Gla modification of FIX, thus the level of Gla-modification in the GLA domain also decreased to yield a FIX-Fc Gla-Modification Less polypeptide having greater half-life and bioavailability (see Example 2 and Para. 0053-0057). Administration of FIX with an anti-FIX antibody that binds to and blocks the GLA domain containing Gla residues was also found to increase half-life and bioavailability of FIX compared to an anti-FIX antibody that bound to the EGF domain (see Example 4). Applicant also states that artisans can determine the pharmacokinetic properties of a modified FIX-Fc polypeptide in which the Glu residues in the GLA domain are mutated to either glutamine or aspartic acid and administered either alone or with an anti-FIX antibody.
 However, while the specification states that a “modified GLA domain” can be a GLA domain carrying one or more of the following modifications, said modifications are by no means limited to this list: (Para. 0026): 1) non-covalent bonding of a GLA-domain-recognizing antibody or an antibody fragment thereof to the GLA domain; 2) reduced number of Gla residues in the GLA domain, in comparison to that of a native FIX; 3) either or both of deletion of one or more glutamic acid residues in the GLA domain and substitution of one or more glutamic acid residues in the GLA domain with another amino acid; and 4) deletion of a part or all of the GLA domain. 
As stated earlier, without a limiting definition, reduced/decreased Gla residues in the GLA domain can be caused by any amino acid deletion and/or substitution.  The substitutions present would encompass both conservative and nonconservative amino acid substitutions, yet there is no guidance provided in the specification about which specific amino acids can vary in the GLA domain such that the ability of the modified FIX polypeptide to have improved plasma half-life and/or bioavailability is retained. Each amino acid substitution can potentially affect the structure as well as chemical and physical properties (e.g. hydrophobicity, hydrophilicity, folding, binding affinity, etc.) of a given polypeptide. For example, cysteine or methionine residues can form disulfide bonds that can induce folding into the tertiary structure of a protein (Stryer, see entire selection) (Stryer, Biochemistry 4th, WH Freeman, New York. 1995, of record). While it may be reasonable that deletion of all 12 Glu residues in the GLA domain will improve the half-life/bioavailability of a FIX polypeptide (see Para. 0033 and Examples 2 and 5), without a reduction to practice, it is unclear how random mutagenesis or removal of an arbitrary number of Gla residues in the GLA domain of a FIX polypeptide, would impact its pharmacokinetic properties. 
Further, while a FIX-Fc Gla-Modification Less polypeptide, made by co-expressing FIX-Fc with vitamin K epoxide reductase (VKOR) and furin, exhibited greater half-life (6.99 days in mice, 7 days in cynomolgus monkeys) and bioavailability (85.5% in mice and 56.9% in cynomolgous monkeys), these results are limited to the Gla-modification less FIX-Fc polypeptide. There is no evidence provided in the specification that every member in the genus of FIX-FcRn binding polypeptides comprising a modified GLA domain (e.g. a FIX-albumin polypeptide in which the glutamic acid residues in the GLA domain of FIX are randomly substituted with different amino acids) possess a half-life and bioavailability that falls within the recited ranges of instant claim 36.  
Therefore, the specification does not enable one of ordinary skill in the art to make or use the invention over the full scope of the claims. It would require undue trial and error experimentation to practice the claimed invention given the insufficient guidance provided by the Applicant or the prior art, whereby one of ordinary skill in the art would not be able to make and/or use the genus of FIX polypeptides having a modified GLA domain having improved plasma half-life and/or bioavailability.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 – 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 29, dependent on claim 1, recites the limitation "amino acid residues" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 13, 16-18, 21-24, and 27-36 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Madison et al (US 9,328,339 B2, of record), hereinafter Madison. 
Madison discloses modified factor IX (FIX) polypeptides that have improved coagulant activity and/or pharmacokinetic properties such as decreased clearance or enhanced serum half-life as compared to unmodified FIX polypeptides (see entire document, in particular, Abstract and Summary). In some embodiments, the modified FIX polypeptides can contain one or more modifications to reduce affinity for collagen, thereby increasing circulation of the modified FIX polypeptides and, thus, enhancing coagulant activity in vivo. Such modifications can be affected by amino acid substitution at one or more positions in the Gla domain of a FIX polypeptide that result in a modified FIX polypeptide with decreased ability to bind collagen IV (Column 84, Ln. 41-67). In other embodiments, the modified FIX polypeptides can contain a removal of one or more of the 12 glutamic acid residues in the GLA domain, such as by amino acid substitution or deletion, in order to reduce the level of γ-carboxylation in the modified FIX polypeptides compared to unmodified FIX polypeptides. (Column 80, Part E- “Other Mutations to Alter Posttranslational Modification”). As such, the embodiment encompasses the removal of 11 or 12 glutamic acid residues. The removal of glutamic acid residues in the GLA domain would necessarily reduce γ-carboxygluatmic acid (or Gla) residues in the GLA domain as well. Given that one of the minimal structures required for a modified factor IX polypeptide to have either or both improved plasma half-life and bioavailability is a reduced number of Gla residues in the GLA domain, the modified factor IX polypeptides disclosed by Madison, in which glutamic acid residues have been removed in the GLA domain, necessarily have these functional properties. Moreover, prior to the removal of glutamate residues in the GLA domain of FIX polypeptides by either amino acid substitution or deletion, the glutamate residues are not gamma-carboxylated per claims 29 and 30.  Madison further teaches that the modified FIX polypeptides can be conjugated or fused to another polypeptide or moiety that increases serum half-life, such as albumin, Fc, FcRn, and transferrin (Column 101, Part 3) and administered subcutaneously (Column 123, Administration of Modified FIX Polypeptides section). Pharmaceutical compositions comprising the modified FIX polypeptides as an active ingredient (Column 120, Ln. 57-59) are also disclosed.  Given that Madison teaches the fusion protein recited in claim 31, the functional properties recited in claim 36 must be inherently present as the structure of the fusion protein recited in Madison is the same as that recited in the claim. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP 2112.01). 
Thus, Madison meets the limitations of instant claims 1-2, 4, 13, 16-24, and 27-36. 

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. 
With respect to the rejection made under 112(a) written description and enablement, Applicant argues that the specification describes the claimed coagulation Factor IX compositions in sufficient detail, including informative exemplary disclosure and representative embodiments having the improved half- life and improved bioavailability recited in the claims, such that one skilled in the art, with the knowledge of what has come before, would reasonably conclude that Applicant had possession of the claimed invention. Applicant further states that the specification discloses for the first time that the molecular structure of the GLA domain of FIX is a primary cause of the surprisingly short half-life and low bioavailability of FIX (see, e.g., Example 1), and that the main cause of the surprisingly short half-life and low bioavailability of FIX-Fc is attributable to the presence of Gla residues in the GLA domain that result from the gamma-carboxylation of glutamate residues (see, e.g., Example 2). As such, Applicant concludes that a skilled artisan enlightened by the disclosure of the specification could predictably envision FIX compositions containing the modified GLA domains falling within the claims given that sequence, structure, and properties of FIX and in particular the number and location of the 12 carboxylated glutamate residues in the GLA domain of FIX were known on the filing date. Applicant claims that a skilled artisan considering the disclosures of the specification and the knowledge in the art would have understood that the number of “acylated glutamated” domains in the GLA domain and the reduction in half-life and/or reduction in bioavailability of the FIX are inversely related, and that FIX compositions containing the modified GLA domains recited in the claims and displaying the properties recited in the claims could be predictably envisioned. The Applicant further states that working examples disclosed in the specification further enable the claimed compositions, stating that the Examples of the present specification describe for the first time that gamma-carboxylated glutamate residues (Gla residues) in the GLA domain of FIX is a primary cause of the surprising shortened half-life and low bioavailability of FIX. Thus, Applicant asserts that the skilled artisan considering the specification would conclude that modifying FIX to remove gamma carboxylated residues from the GLA domain of FIX would predictably and proportionally result in an increase in the half-life and/or bioavailability of the modified FIX. Further, artisans Attorney Docket No. 6663.0123would be able to extrapolate the working examples to the full scope of the claimed invention and generate and use additional FIX compositions falling within the scope of the claimed invention with no more than routine experimentation.
- 12 - Application No. 16/608,257 In response to Applicant’s arguments, the Examiner reiterates that as presently claimed, it is unclear which specific amino acid mutations are needed to reduce/decrease the number of GLA residues in the GLA domain of a FIX polypeptide. While it may be reasonable that deletion of all 12 Glu residues in the GLA domain will improve the half-life/bioavailability of a FIX polypeptide (see Para. 0033 and Examples 2 and 5 of Specification), it is not clear if random mutagenesis or removal of an arbitrary number of Gla residues the GLA domain of a FIX polypeptide would have the same effect. Overall, there is no guidance provided in the specification about which and how many amino acids can vary (or be removed) in the GLA domain in order to reduce/decrease Gla residues such that the ability of the modified FIX polypeptide to have improved plasma half-life and/or bioavailability is retained. Moreover, Applicant has not provided evidence of the inverse relationship that exists between the number of gamma-carboxylated glutamate residues (not “acylated glutamated domains”) in the GLA domain and reduction in half life and/or bioavailability of FIX, specifically in terms of every possible amino acid mutation that can be used to reduce/decrease the number of Gla residues. Lastly, the results of the data provided in the Specification cannot be extrapolated to the broad genus blood coagulation factor IX polypeptides having a modified GLA domain recited in the instant claims with the expectation that the results will still be applicable to every member that is encompassed by the genus of blood coagulation factor IX polypeptides having a modified GLA domain presently claimed. For example, while a FIX-Fc Gla-Modification Less polypeptide, made by co-expressing FIX-Fc with vitamin K epoxide reductase (VKOR) and furin, exhibited greater half-life (6.99 days in mice, 7 days in cynomolgus monkeys) and bioavailability (85.5% in mice and 56.9% in cynomolgous monkeys), these results are limited to the Gla-modification less FIX-Fc polypeptide and any other exact reagents used in those experiments. Therefore, the “surprising” results from the Examples are limited to the modified FIX-Fc polypeptides and any other specific reagents used in each of the experiments, and it is a direct contradiction that the results of the Examples are both surprising and predictable by routine experimentation as Applicant has alleged. 
With respect to the rejection made under 35 U.S.C. 102, Applicant argues that to anticipate, a reference "must not only disclose all elements of the claim within the four corners of the document, but must also disclose those elements 'arranged as in the claim."' Net MoneylN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1369 (Fed. Cir. 2008) (quoting Connell v. Sears, Roebuck & Co., 722 F.2d 1542, 1548 (Fed. Cir. 1983). And, "the reference must clearly and unequivocally disclose the claimed [invention] or direct those skilled in the art to the [invention] without any need for picking, choosing, and combining various disclosures not directly related to each other by the teachings of the cited reference" (emphasis in original)). Sanofi-Synthelabo v. Apotex, Inc., 550 F.3d 1075, 1083 (Fed. Cir. 2008).  Thus, Applicant asserts that Madison does not clearly and unequivocally direct those skilled in the art to the claimed FIX composition without any need for picking, choosing, and combining various disclosures not directly related to each other by the teachings of the cited reference. Applicant argues that the disclosure of Madison is extremely broad and is generally directed to modified FIX polypeptides that exhibit increased coagulant activity, increased catalytic activity, increased resistance to AT-III, heparin and/or the AT-III/heparin complex, and/or improved pharmacokinetic properties. Madison discloses thousands of FIX modifications that are alleged to have the above properties. Madison also mentions modifications that alter post-translational modifications of FIX, such "as any one or more of the native y-carboxylation, 3-hydroxylation, sulfation or phosphorylation sites" including modifications of Gla residues located in the GLA domain, but does not provide any evidence to indicate how any such particular modifications would be expected to impact any of the numerous activities enumerated in Madison. Likewise, Madison does not disclose that such particularly modified FIX should be administered and/or that such particularly modified FIX is a therapeutic protein in its own right or for example, that such particularly modified FIX should be part of a fusion protein formed with an FcRn binding protein. 
In response to Applicant’s arguments, the Examiner notes that "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Further, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (see MPEP 2123). In this case, Madison discloses modified factor IX (FIX) polypeptides that have improved coagulant activity and/or pharmacokinetic properties such as decreased clearance or enhanced serum half-life as compared to unmodified FIX polypeptides. In some embodiments, the modified FIX polypeptides can contain a removal of the glutamic acid residues in the GLA domain, such as by amino acid substitution or deletion, in order to reduce the level of γ-carboxylation in the modified FIX polypeptides compared to unmodified FIX polypeptides. The removal of glutamic acid residues in the GLA domain would necessarily reduce γ-carboxygluatmic acid (or Gla) residues in the GLA domain as well. Given that one of the minimal structures required for a modified factor IX polypeptide to have either or both improved plasma half-life and bioavailability is a reduced number of Gla residues in the GLA domain, the modified factor IX polypeptides disclosed by Madison, in which glutamic acid residues have been removed in the GLA domain, necessarily have these functional properties. Thus, Madison anticipates the instantly claimed invention.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.Attorney Docket No. 6663.0123

- 15 -IGAWA et al.IGAWA et al.Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/            Examiner, Art Unit 1644                                                                                                                                                                                            
/MICHAEL SZPERKA/            Primary Examiner, Art Unit 1644